Name: COMMISSION REGULATION (EC) No 871/95 of 20 April 1995 correcting Regulation (EC) No 571/95 amending Regulation (EC) No 121/94 relating to the import of certain products in the cereals sector originating from the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  political geography;  trade policy;  tariff policy
 Date Published: nan

 21 . 4 . 95 EN Official Journal of the European Communities No L 89/ 15 COMMISSION REGULATION (EC) No 871/95 of 20 April 1995 correcting Regulation (EC) No 571/95 amending Regulation (EC) No 121/94 relating to the import of certain products in the cereals sector originating from the Czech Republic and the Slovak Republic Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 9 thereof, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 on opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer (2), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 571 /95 (3) amends Regulation (EC) No 121 /94 (4), to take account of new tariff quotas in favour of the Czech Republic and the Slovak Republic opened by Regulation (EC) No 3379/94 ; whereas the Annex to Regulation (EC) No 571 /95 contains an error ; whereas that error must be corrected : Article 1 The Annex to Regulation (EC) No 571 /95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 19 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 366, 31 . 12. 1994, p. 3 . 0 OJ No L 58 , 16 . 3. 1995, p. 2. H OJ No L 21 , 26. 1 . 1994, p. 3 . No L 89/ 16 m Official Journal of the European Communities 21 . 4. 95 ANNEX 'II.A. Products originating in the Czech Republic (in tonnes) Period 1 . 7. 1994 to 30 . 6. 1995 1 . 7. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 CN code 1003 00 90 25 400 27 400 CN code 1 101 00 00 12 750 13 500 CN code 1107 10 99 32 870 34 970 II.B. Products originating in the Slovak Republic (in tonnes) Period 1 . 7. 1994 to 30 . 6. 1995 1 . 7. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 CN code 1 003 00 90 12 600 13 600 CN code 1101 00 00 12 750 13 500 CN code 1107 10 99 13 130 14 030 '